Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daifei Zhang on January 24, 2022.
The application has been amended as follows:
Claims 1 and 17 have been amended, and claims 9, 10 and 24 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)  A method for contention-based random access, comprising:
sending, by a terminal side device, an Msg1 message corresponding to a two-step contention-based random access to a network side device;
receiving, by the terminal side device, an Msg2 message returned by the network side device, wherein if the terminal side device determines a failure of the two-step contention-based random access 
wherein the Msg2 message is determined by the network side device according to a receiving condition that the network side device receives the Msg1 message; 
in a case that neither the Random Access Preamble nor the data part of the Msg1 message corresponding to the two-step contention-based random access is successfully received, the terminal side device is incapable of receiving the Msg2 message within a receiving window of the Msg2 message or before a timer corresponding to the Msg2 message times out, and the terminal side device continues to attempt the two-step contention-based random access, in a case that a maximum number of total transmissions of the Random Access Preamble of the two-step contention-based random access configured by the network side device for the terminal side device is reached, a four-step contention-based random access is performed until the four-step contention-based random access succeeds, or in a case that a maximum number of total transmissions of the Random Access Preamble of the four-step contention-based random access configured by the network side device for the terminal side device is reached, the contention-based random access is determined to fail; or
in a case that neither the Random Access Preamble nor the data part in the Msg1 message corresponding to the two-step contention-based random access is successfully received, the terminal device message is incapable of receiving the Msg2 message within a receiving window of the Msg2 message or before a timer corresponding to the Msg2 message times out, and the terminal side device directly switches to a four-step contention-based random access to make an attempt until one of following (1)-(2):
(1) the four-step contention-based random access succeeds; or
(2) in a case that a maximum number of total transmissions of the Random Access Preamble configured by the network side device for the terminal side device is reached, then the contention-based random access is determined to fail;
wherein in case of each failure of the contention-based random access, the terminal side device backs off for a random period of time according to backoff parameters configured by the network side device and then attempts the two-step contention-based random access or the four-step contention-based random access again;
wherein identical backoff parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access, or different backoff parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access.
	
Claim 9 canceled.
Claim 10 canceled.

Claim 17 has been amended as follows:
     17. (Currently Amended)  A method for contention-based random access, comprising:
receiving, by a network side device, an Msg1 message corresponding to two-step contention-based random access sent by a terminal side device;
determining an Msg2 message according to a receiving condition of the Msg1 message by the network side device, and returning the Msg2 message to the terminal side device, 
wherein if the terminal side device determines a failure of the two-step contention-based random occurs according to the receiving condition of the Msg2 message, the terminal side device performs a handling procedure for the failure of the two-step contention-based random access; 
in a case that only the Random Access Preamble in the Msg1 message corresponding to the two-step contention-based random access is successfully received and the data part is not successfully received, the network side device returns, within a receiving window of the Msg2 message or before a timer corresponding to the Msg2 message times out, a Msg2 message corresponding to a four-step contention-based random access to the terminal side device; or
in a case that neither the Random Access Preamble nor the data part of the Msg1 message corresponding to the two-step contention-based random access is successfully received, the network side device does not return the Msg2 message to the terminal side device;
wherein identical backoff parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access, or different backoff parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access; and
identical power ramping step parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access or different power ramping step parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access; or
for the two-step contention-based random access, a power ramping step of the Random Access Preamble and a power ramping step of the data part of the Msg1 message corresponding to the two-step contention-based random access are different.
	
Claim 24 canceled.

Specification
Amendment to the Title: Please change the Tile to: METHOD AND DEVICE FOR CONTENTION-BASED RANDOM ACCESS.
Response to Arguments
Regarding claim objections applicant’s arguments, see page 9 paragraph 5, filed October 15, 2021, with respect to claim 17 have been fully considered and are persuasive.  The claim objections of claim 17 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 9 paragraph 6, filed October 15, 2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1 and 17 have been withdrawn. 

Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 10 paragraphs 3 – page 11, filed October 15, 2021, with respect to claims 1-2, 7, 11-15, 17, 20-23 and 51-52 have been fully considered and are persuasive. The 35 U.S.C. 102 and 103 rejections of claims 1-2, 7, 11-15, 17, 20-23 and 51-52 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-2, 7, 11-15, 17, 20-23 and 51-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 7, 11-15, 17, 20-23 and 51-52  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1 and 17 … receiving, by the terminal side device, an Msg2 message returned by the network side device, wherein if the terminal side device determines a failure of the two-step contention-based random access occurs according to a receiving condition of the Msg2 message, the terminal side device performs a handling procedure for the failure of the two-step contention-based random access;
wherein the Msg2 message is determined by the network side device according to a receiving condition that the network side device receives the Msg1 message; … in a case that a maximum number of total transmissions of the Random Access Preamble of the two-step contention-based random access configured by the network side device for the terminal side device is reached, a four-step contention-based random access is performed until the four-step contention-based random access succeeds…or in a case that a maximum number of total transmissions of the Random Access Preamble configured by the network side device for the terminal side device is reached, then the contention-based random access is determined to fail  … wherein in case of each failure of the contention-based random access, the terminal side device backs off for a random period of time according to backoff parameters configured by the network side device and then attempts the two-step contention-based random access or the four-step contention-based random access again; wherein identical backoff parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access, or different backoff parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access … and in combination with other limitations recited as specified in claims 1 and 17.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Agiwal et al. (US 20180103465) discloses a communication method and system for converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system with a technology for Internet of things (IoT) are provided. The communication method and system may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. A method of a user equipment (UE) for performing a random access (RA) procedure is provided. The method includes transmitting a first message including a RA preamble and a UE identifier (ID) to a base station (BS), and receiving a second message including a sequence index of the RA preamble from the BS.
Islam et al. (US 20180139787) discloses techniques for random-access channel (RACH) communication. The method generally includes transmitting a plurality of reference signals using one or more beams, and receiving at least one of a RACH preamble and or a RACH payload corresponding to one or more of the reference signals transmitted via at least one of the one or more beams.
Prateek et al. (US 20130039314) discloses a mechanism to update/include the MAC Control information elements like PHR and BSR etc which are reported to ENB to schedule, maintain and operate the reporting UE. It also provides methods and means to handle Msg3 formation and reformation when RACH fails on one component carrier and is continued on another in Carrier Aggregation. New triggers for BSR and PHR reporting are provided in this scenario.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469